IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                : No. 383
                                      :
         ADOPTION OF NEW RULES OF : MAGISTERIAL RULES DOCKET
         JUDICIAL ADMINISTRATION 601- :
         607 AND RESCISSION OF RULES :
         16-22 AND 81 OF THE RULES    :
         GOVERNING STANDARDS OF       :
         CONDUCT OF MAGISTERIAL       :
         DISTRICT JUDGES              :
                                      :




                                       ORDER

PER CURIAM

      AND NOW, this 26TH day of March, 2015, IT IS ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rules 16-22 and 81 of the Rules
Governing Standards of Conduct of Magisterial District Judges are rescinded and new
Rules of Judicial Administration 601-607 are adopted in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the new Rules is found to be in the
interests of justice and efficient administration.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b) and
shall be effective immediately.